     Case 4:21-cv-00135-WTM-CLR Document 1 Filed 04/30/21 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

LIANA WEBSTER,                     )
                                   )               Civil Action No.
   Plaintiff,                      )
v.                                 )
                                   )               JURY TRIAL DEMANDED
KMSB ENTERPRISES LLC d/b/a         )
OPTIMUM PERSONNEL SERVICES,        )
                                   )
   Defendant.                      )
__________________________________ )


                       COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff Liana Webster (“Plaintiff”), by and through

undersigned counsel, and files this Complaint for damages again KMSB Enterprises

LLC d/b/a Optimum Personnel Services (“Defendant”) pursuant to the Americans

with Disabilities Act (“ADA”), and shows the Court as follows:

                        JURISDICTION AND VENUE

                                         1.

      Plaintiff invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331

and 42 U.S.C. § 2000e-5(f).




                                        1
      Case 4:21-cv-00135-WTM-CLR Document 1 Filed 04/30/21 Page 2 of 9




                                           2.

      The unlawful employment practices alleged in this Complaint were

committed within this district. In accordance with 28 U.S.C. § 1391 and 42 U.S.C.

§2000(e)-5(f), venue is appropriate in this Court.

                                     PARTIES

                                           3.

      Plaintiff is a citizen of the United States of America and is subject to the

jurisdiction of this Court.

                                           4.

      At all times relevant, Defendant has been engaged in business in the state of

Georgia and this district. Defendant is subject to specific jurisdiction in this Court

over the claims asserted herein.

                                           5.

      Defendant may be served with process by delivering a copy of the summons

and complaint to its registered agent, Krista M. Smith, 5800 Beach Blvd., Suite 111,

Jacksonville, Florida 32207.




                                          2
      Case 4:21-cv-00135-WTM-CLR Document 1 Filed 04/30/21 Page 3 of 9




                           FACTUAL ALLEGATIONS

                                           6.

      Plaintiff timely filed charges of discrimination against Defendant with the

Equal Employment Opportunity Commission (EEOC).

                                           7.

      Plaintiff requested the right to sue on her charges from the EEOC, which the

EEOC subsequently issued on March 12, 2021, entitling an action to be commenced

within ninety (90) days of receipt of that notice.

                                           8.

      This action has been commenced within ninety (90) days of receipt of the

“Notices of Right to Sue”.

                                           9.

      Defendant is now, and at all times relevant hereto, has been an employer

subject to the ADA

                                           10.

      Defendant is a staffing company. Defendant placed Plaintiff with

Strength of Nature on or about December 14, 2020, as an assembly line worker.




                                           3
      Case 4:21-cv-00135-WTM-CLR Document 1 Filed 04/30/21 Page 4 of 9




                                             11.

      Plaintiff suffers from a disability. Specifically, she suffers from a disabling

condition in her hands. Plaintiff’s disability is visible.

                                             12.

      At all times relevant, Defendant had knowledge of Plaintiff’s disability.

                                             13.

      On Plaintiff’s first day of work, she informed two managers at Strength of

Nature of her disability. The managers asked Plaintiff whether she could perform

repetitive work with her hands, and Plaintiff confirmed that she could do so.

                                             14.

      Plaintiff was able to complete her tasks without any limitations during her

employment with Strength of Nature.

                                             15.

      On or around December 17, 2020, Plaintiff met with Ms. Cottingham in

person retrieve her pay card.

                                             16.

      When Ms. Cottingham saw Plaintiff’s hands, she commented that she had

never noticed Plaintiff’s disability before and asked her whether it affected her work.




                                            4
      Case 4:21-cv-00135-WTM-CLR Document 1 Filed 04/30/21 Page 5 of 9




                                           17.

      Plaintiff explained what her disability entailed and told Ms. Cottingham that

her disability did not affect her work

                                           18.

      Nonetheless, Ms. Cottingham terminated Plaintiff’s employment, stating that

she would look for another position for Plaintiff because the current position was not

a good fit.

                                           19.

      At all times relevant, Plaintiff has suffered from a disability, within the

meaning       of     the     ADA.        Additionally,     Defendant      “regarded”

Plaintiff as disabled.

                                           20.

      Defendant terminated Plaintiff’s employment because of her disability or

perceived disability. Any reason given by Defendant for terminating Plaintiff’s

employment is pretext for unlawful discrimination in violation of the ADA.

                                           21.

      As a result of Defendant’s unlawful actions, Plaintiff has suffered, inter alia,

pecuniary and non-pecuniary losses for which she is entitled to recover from

Defendant, including lost wages and emotional distress.


                                          5
      Case 4:21-cv-00135-WTM-CLR Document 1 Filed 04/30/21 Page 6 of 9




                              CLAIM FOR RELIEF

                            COUNT I:
                 DISCRIMINATION IN VIOLATION OF
               THE AMERICANS WITH DISABILITIES ACT

                                            22.

      Plaintiff repeats and re-alleges paragraphs 6-21 as if set forth fully herein.

                                            23.

      Section 102 of the ADA protects qualified individuals, including Plaintiff,

from adverse employment actions based on a known disability of the employee.

                                            24.

      At all times relevant to this action, Plaintif was a “qualified individual” as that

term is defined by the ADA.

                                            25.

      At all times relevant to this action, Plaintiff has been an individual with a

disability as that term has been defined by the ADA.

                                            26.

      At all times relevant to this action, Defendant and individuals involved in the

decision to terminate Plaintiff were aware of Plaintiff’s disability, including at the

time of Defendant’s termination of Plaintiff.




                                           6
      Case 4:21-cv-00135-WTM-CLR Document 1 Filed 04/30/21 Page 7 of 9




                                             27.

      Defendant “regarded” Plaintiff as having a “disability” under the ADA.

                                             28.

      At all times relevant, Plaintiff could perform the essential functions of her

positions.

                                             29.

      Plaintiff’s disability was a determinative factor in Defendant’s decision to

terminate Plaintiff.

                                             30.

      In terminating Plaintiff, Defendant discriminated against Plaintiff because of

her disability, thus violating Plaintiff’s rights under the ADA, entitling her to all

appropriate relief thereunder.

                                             31.

      As a result of Defendant’s unlawful actions, Plaintiff has suffered emotional

distress and other non-pecuniary damages, as well as economic damages, for which

she is entitled to recover from Defendant.

                                             32.

      Defendant acted with malice and in reckless indifference to Plaintiff’s

federally protected rights. Plaintiff is therefore entitled to punitive damages.


                                           7
Case 4:21-cv-00135-WTM-CLR Document 1 Filed 04/30/21 Page 8 of 9




WHEREFORE, Plaintiff prays the court for judgment and relief as follows:

(a)         General damages for mental and emotional suffering caused by

            Defendant’s unlawful conduct;

(b)         Punitive damages based on Defendant’s willful, malicious,

            intentional,   and    deliberate   acts,   including    ratification,

            condonation, and approval of said acts;

(c)         Damages for lost wages and benefits and prejudgment interest

            thereon;

(d)         Reasonable attorneys’ fees and expenses of litigation;

(e)         Trial by jury as to all issues;

(f)         Prejudgment interest at the rate allowed by law;

(g)         Declaratory relief to the effect that Defendant has violated

            Plaintiff’s statutory rights;

(h)         Injunctive relief of reinstatement, or front pay in lieu thereof, and

            prohibiting Defendant from further unlawful conduct of the type

            described herein; and

(i)         All other relief to which she may be entitled.




                                    8
     Case 4:21-cv-00135-WTM-CLR Document 1 Filed 04/30/21 Page 9 of 9




     Respectfully submitted, this 30th day of April, 2021.


                                           BARRETT & FARAHANY

                                           s/ V. Severin Roberts
                                           V. Severin Roberts
                                           Georgia Bar No. 940504
                                           Attorney for Plaintiff

1100 Peachtree Street, N.E.
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 Facsimile
vsroberts@justiceatwork.com




                                       9
